Citation Nr: 1410893	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A hearing was held before the undersigned Veterans Law Judge in February 2013.  The transcript is of record.


FINDING OF FACT

Arthritis or an organic disease of the nervous system of the lumbosacral spine was not shown during the first year after separation of service, and the only medical opinion to address the etiology of a lumbosacral spine disability weighs against the claim and does not establish that it is at least as likely as not that the disability was incurred in or aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated May 2010 and January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained an adequate opinion in May 2010 concerning the Veteran's claims for service-connection for a lumbosacral spine disability.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis or organic diseases of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can show (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran asserts that his current diagnosed spondylosis deformans of the lumbar spine (a lumbosacral spine disability) was incurred in or is related to active service.

The Veteran's September 1977 entrance examination showed a normal spine and he reported that he did not have, nor had he ever had, any recurrent back pain.  

An October 1979 service medical record shows that the Veteran no longer had any pain in his lower back upon palpations.

Medical examinations on September 1981, July 1984, August 1986, and June 1990 show that the Veteran had a normal spine and he reported that he did not have any recurrent back pain.
 
A February 1991 service medical record shows that the Veteran reported lower back pain.  The Veteran reported that he experienced lower back pain after jogging if he had not been exercising regularly.  The Veteran reported no other history of back pain during treatment.  Medical personnel diagnosed the Veteran as having lower back pain due to not exercising but the pain subsided when the Veteran exercised regularly.

A March 1992 examination shows a normal spine and he reported that he did not have any recurrent back pain.

An April 1992 service medical record shows that the Veteran sought treatment after injuring his ankle while playing basketball.  The Veteran was diagnosed with a hyperextended right ankle.  There was no report by the Veteran of having a back injury and no back injury was diagnosed.

The Veteran's December 1994 separation examination shows that the Veteran had a normal spine with no abnormalities and he reported that he did not have any recurrent back pain.

A May 2010 VA spine examination shows that the Veteran had spondylosis deformans of the lumbar spine with 40 percent anterior compression deformity.  The Veteran reported that he had a history of low back pains starting in 1987, when he was part of a rigger team that lifted heavy equipment.  He claimed that due to the severe back pain he was placed on bed rest for three days at a time.  The Veteran reported that he did not have a direct injury to the spine.  He described the pain as sharp, stabbing back pains that occurred when he stayed in positions for more than 20 minutes.  Physical examination showed that the Veteran's spine was normal with no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  Pain was shown with motion.  Examination of the thoracic sacrospinalis showed spasms, no atrophy, no guarding, no tenderness, and no weakness was observed.

Imaging of the Veteran's spine showed an anterior compression deformity noted in the vertebral body of the L1 disc.  A 40 percent anterior compression deformity and spondylosis deformans was diagnosed.  

The VA examiner opined that the Veteran current lumbar spine disability was not as likely as not a result of or due to military service.  The VA examiner's rationale was that a review of the Veteran's service medical records showed that in reports of medical history in 1977, 1984, 1990, and 1994, he declared that he did not have any recurrent back pain.  The VA examiner also referenced medical examinations during service where the Veteran's spine was found to have no abnormalities.  

The VA examiner also reported that the type of lumbar spine disability that the Veteran had was not caused by a trivial event.  Fractures at that lumbar level usually occurred during falls with the patient vertically landing on his buttock and causing flexion over the trunk or torso compressing the spine in an upward and anterior direction much like an accordion.  The VA examiner explained that the Veteran did not report any such trauma during service.

The VA examiner then referred to a post service treatment record that showed the Veteran received treatment for a fall from a ladder in April 2003, nine years after service.  The Veteran was not treated for any back injuries from that fall and did not report any back pain.  The Veteran was treated in November 2005 with complaints of lower back pain.  The VA examiner opined that it was not uncommon for cases of L1 compression fractures where compression may have been mild at the outset and may have been asymptomatic and missed by medical providers, to then proceeded to worsen to the current state of the disability.  The VA examiner then reported that due to the fall occurring nine years after discharge from service, the Veteran's current back condition was not caused by or related to service.

In this case, while the service medical records show some reports of lower back pain, the Veteran was consistently evaluated with a normal spine during all clinical evaluations during service.  Furthermore, the Veteran's own reports of his condition during numerous medical examinations showed that he did not have any recurrent back pain.  

The Veteran was first diagnosed with spondylosis deformans in September 2010.  The Board finds that the presumptive service connection is not warranted because arthritis or an organic neurologic disorder of the lumbosacral spine was not shown within one year following separation of service.  Furthermore, the passage time between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection as the Veteran's first report of lower back pain after service, occurred in November 2005 some 10 years after discharge.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

The Board finds that while the Veteran reported lower back pain in service in October 1979 and February 1991, the VA examiner opined that the Veteran's current back condition is of a nature that had the Veteran incurred that type of condition during service, he would have had numerous complaints of back pain during service.  Here, while the Veteran complained of lower back pain on two occasion during active service, he also reported that he did not have any recurrent back pain in 1977, 1981, 1984, 1986, 1990, 1992, and 1994.  Moreover, the VA examiner reported that the type of back condition the Veteran has, is caused by a traumatic event, such as a fall, and did not occur over time.  The Veteran denied having such a traumatic event during service.  A traumatic event was found in the Veteran's file by the VA examiner which was an April 2003 fall from a ladder.  The VA examiner expressly stated that was the type of event that could have caused the Veteran's back condition.  

The Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's low back disability and service weighs against the claim.  The Board finds that the May 2010 opinion constitutes probative evidence on the medical nexus question.  That opinion was based on a thorough review of the Veteran's documented medical history and assertions, and on a physical examination.  Those opinions are consistent with the Veteran's assertions during his VA examination that he did not suffer a traumatic back injury during service.  That opinion provides a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a lumbar spine disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board finds that the preponderance of the evidence is against the Veteran's claim.  In reaching this decision, the Board has not ignored the Veteran's statements that his current lower back condition is a result of service.  The Board finds the Veteran competent and credible to report the symptoms of his lumbar spine disability such as pain, and describing the frequency and duration.  However, the Board does not find the Veteran competent to provide a medical opinion as to the etiology of his lower back condition. 

The Board finds that for the purposes of providing a medical opinion, the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between lower back pain experienced during service and whether these symptoms were due to his current lower back condition is of a medically complex nature.  The diagnosis and analysis requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his lumbar spine disability.

The Board also finds that the Veteran is an unreliable historian as to the reports of the history of his lower back pain.  The Veteran reported to the VA examiner in May 2010, that he first experienced lower back pain in 1987 and that he was on bed rest for three days at a time due to the pain.  However, a review of the Veteran's service medical records fail to show that the Veteran was placed on bed rest for lower back pain.  While the Veteran was treated for other numerous ailments during service, a review of the record shows he was treated for lower back pain just on two occasions.  Had the Veteran been placed on bed rest for three days due to lower back pain, that type of treatment is the kind that would have been reported in his service medical records.  Moreover, on numerous medical examinations throughout service the Veteran reported that he had never had any recurrent back pain.  The Veteran's contradicting statements is evidence that weighs against the claim.

Accordingly, the Board concludes that the claim for service connection for a lumbosacral spine disability must be denied.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


